        Case 1:20-cv-01547-GSA Document 3 Filed 11/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9    IBN HAQQ,                                              1:20-cv-01547-GSA (PC)

10                          Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
11              v.                                           OR PAY FILING FEE WITHIN 30 DAYS

12    MARGARET MIMS, et al.,
13                          Defendants.
14

15             Plaintiff is a jail inmate proceeding pro se in a civil rights action pursuant to 42 U.S.C. §
16   1983. Plaintiff has not paid the $400.00 filing fee or submitted an application to proceed in forma
17   pauperis pursuant to 28 U.S.C. § 1915.
18             Accordingly, IT IS HEREBY ORDERED that:
19             Within thirty (30) days of the date of service of this order, plaintiff shall submit the
20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,
21   pay the $400.00 filing fee for this action. No requests for extension will be granted without a
22   showing of good cause. Failure to comply with this order will result in dismissal of this
23   action.

24
     IT IS SO ORDERED.
25

26      Dated:       November 5, 2020                                 /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
